TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00755-CV



                                 In re Lucas Alexander Walkner


                   ORIGINAL PROCEEDING FROM TOM GREEN COUNTY



                             MEMORANDUM OPINION


               Relator Lucas Alexander Walkner, an inmate in the Texas Department of Criminal

Justice, filed a pro se petition for writ of mandamus. He seeks a nunc pro tunc judgment and

contends that the State of Texas has refused to award him “126 days of back time that is due to

[him].” See Tex. Gov’t Code § 22.221; Tex. R. App. P. 52; see also Tex. R. App. P. 23.

               By statute, this Court has the authority to issue a writ of mandamus against “a judge

of a district or county court in the court of appeals district” and other writs as necessary to enforce

our appellate jurisdiction. See Tex. Gov’t Code § 22.221. Walkner does not ask this Court for a

writ of mandamus against a judge but seeks relief from the “State of Texas.” He also has not

demonstrated that the exercise of our writ power is necessary to enforce our jurisdiction. Thus, we

have no jurisdiction to grant Walkner any relief.

               Accordingly, the petition is dismissed for want of jurisdiction.
                                           __________________________________________

                                           Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Filed: December 10, 2014




                                              2